Citation Nr: 1505910	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  12-33 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for muscle injury associated with a shell fragment wound (SFW) of the right thigh.

2.  Entitlement to an evaluation in excess of 10 percent for limitation of flexion of the right thigh, secondary to SFW of the right thigh.

3.  Entitlement to a compensable rating for limitation of extension of the right thigh, secondary to SFW of the right thigh.

4.  Entitlement to a compensable rating for a scar of the right thigh, secondary to SFW of the right thigh.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Peters, Counsel


REMAND

The Veteran had active duty service from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased evaluation for the Veteran's muscle injury of the right thigh, but awarded a separate 10 percent evaluation for his limitation of flexion of the right thigh.  Compensable ratings for a scar and limitation of extension of the right thigh were denied.

The Veteran initially requested a Board hearing before a Veterans Law Judge; however, he withdrew that request for a hearing in September 2013 correspondence.  

As noted above, compensable ratings for limitation of extension of the right thigh and a scar of the right thigh were denied by the March 2012 rating decision.  However, a supplemental statement of the case was issued in July 2013, which showed that 10 percent ratings were in effect for both the thigh scar and limitation of extension of the thigh.  It is not clear from the record when such awards were made.  In fact, VBMS, an electronic file for this claimant, continues to show that a combined rating of 20 percent remains in effect.  This suggests that the July 2013 supplemental statement of the case showing that each of the four disabilities listed is rated as 10 percent disability might be incorrect.  Consequently, the agency of original jurisdiction (AOJ) should clarify the ratings for the scar and limitation of extension.  

The Veteran's last VA examination of his right thigh disability was in March 2012.  The Veteran stated in his substantive appeal, VA Form 9, that he has been under medical treatment at the Ponce VA Medical Center and that his "medical conditions have not improved."  Given the putative award made in the July 2013 supplemental statement of the case, the Board takes the Veteran's statement, when considered alongside the RO's July 2013 action, as implying that his thigh problems are worse.  Therefore, a remand is necessary in order to obtain a VA examination so that the severity of his right thigh disabilities can be adequately assessed.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Moreover, the Board finds that there are outstanding VA treatment records that are potentially relevant to the Veteran's claims, and therefore a remand is necessary in order to obtain those records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the San Juan and Ponce VA Medical Centers, or any other VA medical facility where the Veteran may have been seen since June 2013 and associate those documents with the claims file.

2.  Schedule the Veteran for a VA examination in order to determine the current severity of his right thigh disabilities.  The claims folder, including the electronic file, must be made available to and reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.  

Following review of the claims file, the examiner should conduct range-of-motion testing of the Veteran's right thigh and provide commentary regarding functional losses, including those due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any flare-ups.  The examiner must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion (stated in degrees) beyond what is shown clinically.  This should be done for both flexion and extension.

The examiner should also address any muscle injury of the right thigh and any symptomatology associated with that impairment.  It should be specifically noted whether the effects of muscle damage in any way differ from limitation of motion of the thigh.  Symptoms other than limitation of flexion or extension should be specifically delineated.  The examiner should additionally perform an examination of the Veteran's right thigh scar, identifying all functional deficits caused by the scar.  It should be noted whether the scar is painful or ulcerated.  The size of the scar should also be identified.  

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for increased evaluations of his right thigh disabilities, including muscle injury, limitation of flexion, limitation of extension, and scarring.  It should be made clear what the ratings are for each.  If the July 2013 supplemental statement of the case was incorrect regarding the ratings for the scar and limitation of extension, the Veteran should be specifically notified of the error.  If the ratings as noted in the July 2013 supplemental statement of the case were correct, this should be reflected in a rating code sheet and noted in the claims file and on VBMS.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

